               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


TITLEMAX OF SOUTH CAROLINA,         )
INC.,                               )
                                    )
               Petitioner,          )
                                    )
     v.                             )       1:20CV53
                                    )
RAYMOND FOWLER,                     )
                                    )
               Respondent.          )


                   MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Presently before the court is Respondent Raymond Fowler’s

(“Fowler” or “Respondent”) Motion to Dismiss, (Doc. 7), the

Complaint filed by Petitioner TitleMax of South Carolina, Inc.

(“TitleMax” or “Petitioner”), as well as Petitioner’s Motion to

File Surreply with Mandatory Authority, (Doc. 13).1 Fowler’s

motion requests dismissal under Fed. R. Civ. P. 12(b)(1) and

12(b)(6), for lack of subject matter jurisdiction and failure to

state a claim upon which relief can be granted. (Doc. 7.)




     1 This case began with a “Petition for Confirmation of
Arbitration Award” rather than a complaint. (Doc. 1.) The case
caption refers to a “Plaintiff/Petitioner” and a
“Defendant/Respondent.” (Id. at 1.) For purposes of this order,
this court adopts the designations of “Petitioner” and
“Respondent” consistent with the language used in the petition.




    Case 1:20-cv-00053-WO-JLW Document 15 Filed 03/29/21 Page 1 of 8
I.    STATEMENT OF THE FACTS

      On January 17, 2020, Petitioner filed a Petition for

Confirmation of Arbitration Award in which “TitleMax now seeks an

order from this Court confirming the final award.” (Complaint

(“Compl.”) (Doc. 1) ¶ 1.) Fowler is a citizen of North Carolina,

while TitleMax is a South Carolina corporation with its offices

in Georgia. (Id. ¶¶ 2-3.) On December 22, 2017, Fowler and

TitleMax entered into an arbitration agreement. (Supervised Loan

Agreement, Promissory Note and Security Agreement (“Agreement”)

(Doc. 8-1).) The Arbitration hearing was conducted on

September 12, 2019 in Greensboro, North Carolina. The Arbitrator

issued his Final Award on January 2, 2020, and American

Arbitration Association (“AAA”) served the Final Award on the

Parties on January 3, 2020. (Compl. (Doc. 1) ¶ 8; Doc. 1-4.)

II.   ANALYSIS

      A.    Motion to File Surreply with Mandatory Authority

      “Surreplies are generally disfavored.” Olvera-Morales v.

Int’l Labor Mgmt. Corp., 246 F.R.D. 250, 254 (M.D.N.C. 2007).

Rule 7.3 of the Rules of Practice and Procedure of the United

States District Court for the Middle District of North Carolina

provides for the filing of a motion, a response to a motion, and

a reply. See LR7.3; DiPaulo v. Potter, 733 F. Supp. 2d 666, 670

(M.D.N.C. 2010). Generally, parties do not have the right to

                                       -2-




      Case 1:20-cv-00053-WO-JLW Document 15 Filed 03/29/21 Page 2 of 8
file a surreply and may only do so “when fairness dictates,”

such as when new arguments are raised in the reply brief. Id.;

see also United States v. Falice, No. 1:04CV878, 2006 WL

2488391, at *7 (M.D.N.C. Aug. 25, 2006) (denying leave to file a

surreply when no new arguments were raised in the reply).

Petitioner attached a proposed surreply to its Motion to File

Surreply. (Doc. 13-2.) The proposed surreply does not add facts

that change the analysis set forth herein, and this court will

deny Petitioner’s Motion. (Doc. 13.)

     B.    Basis under Federal Law

     Respondent Fowler first attempts to argue under Fed. R.

Civ. P. 12(b)(6) that TitleMax has failed to state a claim under

federal law. (Mem. in Supp. of Mot. to Dismiss (“Resp’t’s Br.”)

(Doc. 8) at 2.) “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).

     More specifically, Fowler argues that TitleMax has not

stated a claim which gives any basis for relief: he claims that

9 U.S.C. § 9, which allows courts to confirm arbitration awards,

does not allow such confirmation in this instance. (Resp’t’s Br.

(Doc. 8) at 2.) This court disagrees. The arbitration agreement

                                      -3-




     Case 1:20-cv-00053-WO-JLW Document 15 Filed 03/29/21 Page 3 of 8
in this case is expressly governed by the Federal Arbitration Act

(“FAA”), codified at 9 U.S.C. §§ 1-14. (See Agreement (Doc. 8-1)

at 5.) “The FAA mandates a summary procedure modeled after

federal motion practice to resolve petitions to confirm

arbitration awards.” Matter of Arbitration Between: Trans Chem.

Ltd. and China Nat'l Mach. Imp. & Exp. Corp., 978 F. Supp. 266,

303 (S.D. Tx. 1997). “[A]t any time within one year after [an

arbitration] award is made any party to the arbitration may apply

to the court so specified for an order confirming the

award.” 9 U.S.C. § 9. An application for confirmation of the

award is treated as a motion, “obviating the separate contract

action that would usually be necessary to enforce or tinker with

an arbitral award in court. Under the terms of § 9 [of the FAA],

a court ‘must’ confirm the arbitration award ‘unless’ it is

vacated, modified, or corrected ‘as prescribed’ in §§ 10 and

11.” Hall Street Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576,

582 (2008) (internal citation omitted).

     Under the FAA, in any arbitration agreement where “the

parties agreed that arbitration should be final and binding,”

the court is able to confirm the arbitration award pursuant to

9 U.S.C. § 9. Rainwater v. Nat'l Home Ins. Co., 944 F.2d 190,

194 (4th Cir. 1991); see also Qorvis Commc’ns, LLC v. Wilson,

549 F.3d 303, 308 (4th Cir. 2008) (“[W]e have held that a simple

                                      -4-




     Case 1:20-cv-00053-WO-JLW Document 15 Filed 03/29/21 Page 4 of 8
contractual reference of disputes to arbitration under the rules

of the American Arbitration Association implies binding

arbitration with authorization of enforcement of an award by

judgment.”). Here, the waiver of jury trial and arbitration

clause “is a legally binding part” of the Agreement. (Agreement

(Doc. 8-1) at 4.) In fact, the Agreement notes that upon appeal,

“[a]ny suitable court may enter judgment upon the TPA panel’s

award.” (Id. at 6.) Thus, Fowler’s assertion that “the filed

action fails to contain a necessary element for the application

of 9 U.S.C. § 9” is incorrect. (Resp’t’s Br. (Doc. 8) at 3.)2

     C.   Subject Matter Jurisdiction

     Respondent also argues in favor of dismissal under Fed. R.

Civ. P. 12(b)(1) because this court “lacks subject matter

jurisdiction . . . as there was a prior pending action in state

court involving the same parties and claims.” (Resp’t’s Br.

(Doc. 8) at 4.) Courts “should dismiss a complaint for lack of

subject matter jurisdiction pursuant to Rule 12(b)(1) if the

complaint fails to allege facts upon which subject matter

jurisdiction can be based or if the jurisdictional allegations




     2 Since TitleMax petitions this court only “alternatively
pursuant to N.C. Gen. Stat. § 1-569.22,” (Compl. (Doc. 1) at 1),
this court need not address the parties’ state law arguments at
this time.

                                     -5-




    Case 1:20-cv-00053-WO-JLW Document 15 Filed 03/29/21 Page 5 of 8
in the complaint are not true.” McLaughlin v. Safway Servs.,

LLC, 429 F. App’x 347, 348 (4th Cir. 2011) (citation omitted);

Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982) (outlining

two ways lack of subject matter jurisdiction arises: failure “to

allege facts upon which subject matter jurisdiction can be

based” and when “the jurisdictional allegations of the complaint

were not true”). A challenged petitioner “bears the burden of

persuasion” in defending subject matter jurisdiction. Williams

v. United States, 50 F.3d 299, 304 (4th Cir. 1995).

    The FAA itself does not create federal jurisdiction for

“litigation of arbitration controversies,” so an independent

basis for jurisdiction is necessary. McCormick v. Am. Online,

Inc., 909 F.3d 677, 680 (4th Cir. 2018). Petitioner sets out in

the complaint that subject matter jurisdiction is appropriate

under 28 U.S.C. § 1331: the federal issues involved in the

underlying arbitration include claims “arising under the First

Amendment and the Commerce Clause of the United States

Constitution.” (Compl. (Doc. 1) ¶ 4.) See McCormick, 909 F.3d at

682 (establishing that underlying issues in arbitration are




                                     -6-




    Case 1:20-cv-00053-WO-JLW Document 15 Filed 03/29/21 Page 6 of 8
determinative for jurisdiction purposes). Fowler does not

contest this basis for subject matter jurisdiction.3

     Fowler instead makes only an abatement argument, relying on

the doctrine that urges federal courts “not [to] proceed . . .

because of a pending state court suit between the same litigants

for the same cause of action.” Hyman v. City of Gastonia, 466

F.3d 284, 288 (4th Cir. 2006). Yet the relevant prior state

court action in this case is not pending: it was voluntarily

dismissed, (see Compl. (Doc. 1) ¶ 7 n.1), which effectively

nullifies the existence of that prior action. See Webster v.

United States, No. 99-1485, 2000 WL 962249, at *2 (4th Cir.

July 12, 2020). Fowler’s own case citation fails to support his

position, as there is no prior action “pending” that could

possibly “serve[] to abate the subsequent action.” (Resp’t’s Br.

(Doc. 8) at 3-4) (quoting Eways v. Governor’s Island, 326 N.C.

552, 558, 391 S.E.2d 182, 185 (1990)).




     3 Respondent instead focuses exclusively on Petitioner’s
alternative basis for jurisdiction via diversity, arguing it is
inappropriate “because there is not over $75,000 in dispute.”
(Resp’t’s Br. (Doc. 8) at 4.) While Petitioner disagrees with
this characterization, (Doc. 10) at 11), this court need not
reach the issue of diversity jurisdiction, as federal question
jurisdiction exists effectively unchallenged.

                                     -7-




    Case 1:20-cv-00053-WO-JLW Document 15 Filed 03/29/21 Page 7 of 8
     This court finds that the motion to dismiss should be

denied. Respondent shall file an answer or response to the

Petition.

I.   CONCLUSION

     For the reasons set forth herein,

     IT IS HEREBY ORDERED that Respondent’s Motion to Dismiss,

(Doc. 7), is DENIED.

     IT IS FURTHER ORDERED that Petitioner’s Motion to File

Surreply with Mandatory Authority, (Doc. 13), is DENIED.

     Respondent is directed to file an answer or response to the

Petition for Confirmation of Arbitration Award, (Doc. 1),

addressing the petition on the merits.

     This the 29th day of March, 2021.




                                  __________________________________
                                     United States District Judge




                                      -8-




     Case 1:20-cv-00053-WO-JLW Document 15 Filed 03/29/21 Page 8 of 8
